UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7736


LARRY K. GREEN; BLACK HABITUAL FELONS IN N.C.,

                Plaintiffs – Appellants,

          v.

STATE OF NORTH CAROLINA; NORTH CAROLINA GENERAL ASSEMBLY;
NORTH CAROLINA SUPREME COURT; NORTH CAROLINA DEPARTMENT OF
CORRECTIONS; BEVERLY PERDUE, Governor,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-ct-03099-BO)


Submitted:   June 1, 2011                  Decided:   June 14, 2011


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry K. Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Appellants         appeal   the    district     court’s         order

dismissing as frivolous their 42 U.S.C. § 1983 (2006) complaint

pursuant to 28 U.S.C. § 1915(e)(2)(B) (2006).              We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.               Green v. North

Carolina, No. 5:10-ct-03099-BO (E.D.N.C. Dec. 2, 2010).                  We deny

Green’s    motion   for    a    transcript    at   government     expense    and

dispense    with    oral   argument     because     the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2